UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 6, GenCorp Inc. (Exact name of registrant as specified in its charter) Ohio 1-01520 34-0244000 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Highway 50 and Aerojet Road, Rancho Cordova, California 95742 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(916) 355-4000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective January 6, 2010, J. Scott Neish resigned from his positions as Interim President and Interim Chief Executive Officer of GenCorp Inc. (the “Company”) and President of Aerojet-General Corporation (“Aerojet”). Also effective January 6, 2010, the Company entered into an employment agreement with Scott Seymour to serve as the Company’s President and Chief Executive Officer (the “Employment Agreement”).Mr Seymour will also serve as President of Aerojet. On January 5, 2010, the Board of Directors of the Company (the “Board”) unanimously authorized an increase in the size of the Board to eight members.Effective January 6, 2010, the Board elected Mr. Seymour to serve as a director to fill the vacancy created by the increase in the size of the Board, until the next annual meeting of shareholders when either he or his successor is elected and qualified. Mr. Seymour, age 59, has been a consultant to Northrop Grumman Corporation, a global defense and technology company (“Northrop”), since March 2008.Mr. Seymour joined Northrop in 1983.Prior to becoming a consultant, Mr. Seymour most recently served as Corporate Vice President and President of Integrated Systems Sector of Northrop from 2002 until March 2008.Mr. Seymour also served as Vice President, Air Combat Systems, Vice President and B-2 Program Manager and Vice President, Palmdale Operations, of Northrop, from 1998 to 2001, 1996 to 1998 and 1993 to 1996, respectively.Prior to joining Northrop, Mr.
